                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


ROBERT ROZMIAREK,

                      Plaintiff,                                     8:17CV353

       vs.
                                                           ORDER OF DISMISSAL
WALMART STORES, INC.,

                      Defendant.


      This matter is before the Court on the parties’ Stipulation to Dismiss with Prejudice,

ECF No. 46. The stipulation complies with Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

and the Court concludes it should be approved. The above-captioned action will be

dismissed, with prejudice, and the Court will not assess costs or attorney’s fees.

Accordingly,

      IT IS ORDERED:

      1.       The Stipulation to Dismiss with Prejudice, ECF No. 46, is approved;

      2.       The above-captioned action is dismissed, with prejudice; and

      4.       The Court will not assess costs or attorney’s fees.



      Dated this 13th day of November, 2018.


                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 United States District Judge
